The defendant filed a Crim.R. 12(B) motion to dismiss the indictment charging him with drug abuse.
At the beginning of the motion hearing it was stipulated that the defendant had a crack pipe in his possession on the date alleged in the indictment. It was also stipulated that the state's only evidence of possession of cocaine was the "residue inside adhering to the inner wall."
We have held that cocaine residue in a crack pipe means the minute cocaine remaining in the pipe after the crack has been burned. State v. Lewis (June 10, 1991), Clark App. No. 2748, unreported, 1991 WL 102788.
We have also held that cocaine residue will not support a conviction for drug abuse. State v. Susser (Dec. 5, 1990), Montgomery App. No. 11787, unreported, 1990 WL 197958.
I would reverse the conviction and discharge the defendant. *Page 523